 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone: 702/948-8771
     Facsimile:   702/948-8773
 5
     Attorney for Defendant
 6   AltaOne Federal Credit Union

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9   CHRISTINA SEARS,
                                                Case No.: 2:18-cv-01674-MMD-GWF
10                 Plaintiff,

11   vs.                                        STIPULATION AND ORDER
                                                DISMISSING ACTION WITH
12   EQUIFAX INFORMATION SERVICES, LLC;         PREJUDICE AS TO ALTA ONE
     ALTA ONE FEDERAL CREDIT UNION,             FEDERAL CREDIT UNION
13
                   Defendants.
14

15

16

17

18

19

20

21

22

23

24
 1          Plaintiff CHRISTINA SEARS and Defendant ALTA ONE FEDERAL CREDIT UNION

 2   hereby stipulate and agree that the above-entitled action shall be dismissed with prejudice in

 3   accordance with Fed. R. Civ. P. 41 as to ALTA ONE FEDERAL CREDIT UNION. Each

 4   party shall bear its own attorney’s fees and costs of suit.

 5          IT IS STIPULATED.

 6    Dated this 25th day of March, 2019.               Dated this 25th day of March, 2019.

 7    SANTORO WHITMIRE                                  HAINES & KRIEGER, LLC

 8
      /s/ James E. Whitmire                 e           /s/ David H. Krieger                  e
 9     JAMES E. WHITMIRE, ESQ.                          DAVID H. KRIEGER, ESQ.
       Nevada Bar No. 6533                              Nevada Bar No. 9086
10    10100 West Charleston Boulevard, Ste. 250         8985 S. Eastern Ave., Suite 350
       Las Vegas, NV 89135                              Henderson, NV 89123
11
      Attorney for Defendant Alta                       Attorney for Plaintiff
12    One Federal Credit Union

13

14                                                  IT IS SO ORDERED:

15

16                                                  ______________________________________
                                                    UNITED STATES DISTRICT JUDGE
17
                                                             March 26, 2019
                                                    Dated: ________________________________
18

19

20

21

22

23

24
                                                      -2-
